FILED
                                                                        United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                          Tenth Circuit

                               FOR THE TENTH CIRCUIT                         January 27, 2021
                           _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
    BRETT ANDREW: HOUSE OF
    NELSON,

         Plaintiff - Appellant,

    v.                                                         No. 20-1425
                                                   (D.C. No. 1:20-CV-01012-LTB-GPG)
    DANIEL AUSTIN WALZL/STATE OF                                (D. Colo.)
    COLORADO,

         Defendant - Appellee.
                        _________________________________

                               ORDER AND JUDGMENT *
                           _________________________________

Before BRISCOE, BALDOCK, and CARSON, Circuit Judges.
                   _________________________________

         Pro se Plaintiff-Appellant brought this action in the United States District Court

for the District of Colorado seeking to confirm an alleged $6,898,000 arbitration award

against Defendant under the Federal Arbitration Act. The district court dismissed the

action for lack of subject matter jurisdiction, and we affirmed. See Nelson v. Walzl,

829 F. App’x 872 (10th Cir. 2020).


*
 This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
**
   After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
      Less than two months later, Plaintiff filed three post-judgment motions, each of

which the district court denied. This appeal follows, but Plaintiff merely reiterates the

same arguments we rejected in his prior appeal to this court. See id. That is, Plaintiff

alleges the district court erred in concluding it lacked subject matter jurisdiction

because, by his argument, subject matter jurisdiction is provided for in 9 U.S.C. § 9.

      Plaintiff presents no new arguments, facts, or law. Because we thoroughly

addressed and rejected his contentions in Nelson v. Walzl, 829 F. App’x 872 (10th Cir.

2020), we see no useful purpose in writing at length. Exercising jurisdiction under 28

U.S.C. § 1291, we AFFIRM. Plaintiff’s motion to proceed IFP is DENIED.

                                            Entered for the Court


                                            Bobby R. Baldock
                                            Circuit Judge




                                           2